Case o-20-/O0940-reg Voc oo-¢2 Filed Ul/leizl Entered Ol/icicl Llisooiocg

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re: Chapter 7
Case No. 20-70948

Debtor
Sheryl Stark

DECLARATION OF PATRICK BUTLER IN SUPPORT OF APPLICATION
TO RETAIN BK GLOBAL REAL ESTATE SERVICES TO PROCURE CONSENTED
PUBLIC SALE PURSUANT TO 11 U.S.C. § 327, 328 AND 330

The undersigned, Patrick Butler (“Declarant”) hereby states:

L. IT am employed by BK Global Real Estate Services (“Applicant” or
“BKRES”), which is an entity duly licensed as a real estate brokerage by the State of Florida
located at 1095 Broken Sound Parkway, N.W., Suite 100, Boca Raton, FL 33487. Iam Applicant’s
broker-in-charge and am authorized by Applicant to submit this Declaration on Applicant’s behalf
in support of the annexed Application to Retain BKRES and in accordance with Bankruptcy Rule
2014.

2. Based upon the information discussed below, I believe that Applicant is a
disinterested person and does not hold or represent any interest adverse to the interest of the
Debtor’s estate as that term is defined in Section 101(14) of the Bankruptcy Code.

3, To the best of my knowledge: (a) neither BKRES nor any of its employees
has any connection with the Debtor, its creditors in this case, the Chapter 7 Trustee, the Office of
the United States Trustee, or any employees thereof or any party in interest herein; (b) BKRES
and each of its employees are “disinterested persons,” as that term is defined in Section 101(14)
of the Bankruptcy Code; and (c) neither BKRES nor any of its employees hold or represent an

interest adverse to the Debtor’s estate.
Case o-20-/O0940-reg Voc oo-¢2 Filed Ul/leizl Entered Ol/icicl Llisooiocg

4, A description of the qualifications of, and services provided by, BKRES is

attached as Schedule 1.

5. That I have read the application of the Trustee regarding the retention and

compensation of BKRES and agreed to be bound by the terms and conditions represented therein,

6. That I further understand that the Court, in its discretion, may alter the terms

and conditions of employment and compensation, as it deems appropriate.

Verified under penalty of perjury that the foregoing is true and correct this LO day of
November, 2020.

Patrick Butler
Broker-in-Charge

The foregoing instrument was sworn to and subscribed before me this | day of November,

2020, by Patrick Butler who provided identification or is personally known to me and who did

NOTARY PUBLIC
b, VAL.

Notary Pubfic, State of Florida

take an oath.

My Commission Expires

Notary Public State of Florida
 Lyda L Castro

My Commission GG 925886
Expires 10/24/2023

 
